Exhibit 10.1

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF [                     , 20        ]

PERFORMANCE SHARE UNIT AWARD

OPERATING COMMITTEE

(Protection-Based Vesting Provisions)

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of [
                , 20    ] (“Grant Date”) awarding performance share units
(“PSUs”) pursuant to the terms of the JPMorgan Chase & Co. Long-Term Incentive
Plan (“Plan”). To the extent the terms of the Award Agreement (all references to
which will include these terms and conditions) conflict with the Plan, the Plan
will govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.

 

This award was granted on the Grant Date subject to the Award Agreement and
Plan. Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have agreed to be bound by these terms and conditions,
effective as of the Grant Date. If you decline the award, it will be cancelled
as of the Grant Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase”, and together with its subsidiaries as the “Firm”.

Form and Purpose of Award   

Each PSU represents a non-transferable right to receive one share of Common
Stock as of the vesting date as set forth in your Award Agreement.

 

The purpose of this award is to further emphasize sustained long-term
performance and to align your interests with those of the Firm and its
shareholders.

Protection-Based Vesting   

This award is intended and expected to vest on the vesting date, provided that
you are continuously employed by the Firm through such vesting date, or you meet
the requirements for continued vesting described under the subsections “--Job
Elimination”, “—Full Career Eligibility”, “—Government Office” or “—Disability”.
However, vesting and the number of PSUs that will vest are subject to these
terms and conditions (including, but not limited to, sections captioned “Number
to Vest on Vesting Date”, “Capital Ratio Performance Threshold”, “Recapture
Provisions”, “Remedies” and the following protection-based vesting provision).

 

Up to a total of fifty percent of your award (including any associated
Reinvested Dividend Equivalent Share Units) that would otherwise be
distributable to you on the vesting date (“At Risk PSUs”) may be cancelled if
the Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or her
sole discretion that cancellation of all or portion of the At Risk PSUs is
appropriate in light of any one or a combination of the following factors:

 

•  Your performance in relation to the priorities for your position, or the
Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are: net income, total net revenue, earnings per share and
capital ratios of the Firm, both on an absolute basis and, as appropriate,
relative to peer firms.

 

•  For any calendar year ending during the vesting period, JPMorgan Chase’s
annual pre-tax pre-provision income at the Firm level is negative.

 

•  RSU awards granted to participants in a Line of Business for which you
exercise, or during the vesting period exercised, direct or indirect
responsibility, were in whole or in part cancelled because the Line of Business
did not meet its annual Line of Business Financial Threshold.

 

•  The Firm does not meet the Firmwide Financial Threshold.

   For avoidance of doubt, cancellation of the At Risk PSUs, in whole or part,
for one or more of the above factors may occur prior to the end of the
Performance Period and the maximum number of At Risk PSUs subject to
cancellation prior to the end of the Performance Period will be up to fifty
percent of the Target Award Number.    In the event that your employment
terminates due to “Job Elimination”, ”Full Career Eligibility”, “Government
Office” or “Disability” thereby entitling you to continued vesting in your
award, (or potentially acceleration due to satisfaction of the Government Office
Requirements), the cancellation circumstances described above will continue to
apply.    Any determination above with respect to protection-based vesting
provisions is subject to ratification by the Compensation and Management
Development Committee of the Board of Directors of JPMorgan Chase (“Committee”).
In the case of an award to the CEO, all such determinations shall be made by the
Committee and ratified by the Board.

 

 

 

T&C 560 - OC PSU Plan P004    Page 1



--------------------------------------------------------------------------------

Number to Vest on the Vesting Date   

Subject to any cancellation in whole or part of your award pursuant to these
terms and conditions:

 

Performance calculation: On the vesting date, you will vest in a number of PSUs
derived by dividing the sum of the number of the Annual PSUs by the number of
years in the Performance Period. See sections captioned “Calculation of
Performance Ranking” and “Definitions”.

 

You will also vest in additional shares of Common Stock as calculated under the
section captioned, “Reinvested Dividend Equivalent Share Units”. Delivery of
vested shares to your account will be made not later than the date specified in
the last sentence of the subsection captioned “Section 409A Compliance”.

Reinvested Dividend Equivalent Share Units    If dividends are paid on Common
Stock during the Vesting Period while the award is outstanding, you will receive
on the vesting date additional units representing shares of Common Stock as
calculated in this section. The number, if any, will be based on the dividends
that would have been paid during the Vesting Period as of each dividend payment
date on the actual number of shares of Common Stock distributable to you
resulting from the vesting of the PSUs, if any, and treated as reinvested in
additional shares of Common Stock on each dividend payment based on the Fair
Market Value of one share of Common Stock on each dividend payment date
(“Reinvested Dividend Equivalent Share Units”). Holding Requirement    As of the
vesting date set forth in your Award Agreement, you shall be entitled to be
issued a number of shares of the Common Stock of JPMorgan Chase equal to the
number of PSUs, plus any additional Reinvested Dividend Equivalent Share Units,
vesting on such date, less the number withheld to satisfy tax withholding
obligations. The net number of shares issued to you will be held in an account
in your name with restrictions preventing you from transferring, assigning,
selling, pledging or otherwise encumbering such shares for a two year period
commencing as of the vesting date and ending as of the second anniversary of the
vesting date. Such restrictions shall only lapse, prior to the expiration of the
two year holding period, in the event of your death or for an accelerated
distribution for ethics or conflict reasons. See section captioned, “Death” and
subsection captioned, “Accelerated Distribution for Ethics or Conflict Reasons
Resulting From Employment by a Government Entity”. Calculation of Performance
Ranking    For purposes of the Performance Ranking, the Ranking of the Firm and
of each Performance Company for each year in the Performance Period shall be
determined and calculated by the Calculation Agent, using the definitions of
“Annual PSUs”, ”ROTCE”, ”Average Tangible Common Equity” (if otherwise
applicable), “Firm Reported ROTCE” and “Performance Table” (including its
footnote) as set forth in the Definitions section of these terms and conditions.
See section captioned “Definitions”. Except for Firm Reported ROTCE,
calculations will be expressed as a decimal to the second place (i.e. xx.yy%).
See section captioned, “Definitions—Performance Table” in the event of a tie.
All performance based calculations as set forth herein are binding and
conclusive on you and your successors. Capital Ratio Performance Threshold   

Unvested PSUs are subject to reduction if the Firm’s Common Equity Tier 1 (CET1)
capital ratio at year end falls below a predetermined threshold of [        ]%.

 

•  If the Firm’s CET1 capital ratio at year end is below this predetermined
threshold, PSU annual tranches referencing that specific performance year will
be subject to downward adjustment by the CMDC

 

•  The CMDC may reduce up to 100% of each impacted annual tranche

Vesting Period    The period from the Grant Date to the vesting date is the
“Vesting Period”. (See “Administrative Provision—Amendment” pursuant to which
the Firm may extend the vesting period and “No Ownership Rights/Other
Limitations” pursuant to which the Firm may place restrictions on delivered
shares of Common Stock following the vesting date and section captioned,
“Holding Period” above.) Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year [20         ] and to this award. You can access this
policy as currently in effect through the following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment

 

For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).

Recapture Provisions

(Detrimental Conduct,

Risk-Related and Other Recapture Provisions)

  

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
award (for the avoidance of doubt, including any associated Reinvested Dividend
Equivalent Share Units) and, to the extent set forth in “Remedies” below, to
recover from you up to an amount equal to the Fair Market Value (determined as
of the vesting date) of the gross number of shares of Common Stock previously
distributed (including vested shares subject to the Holding Requirements and
shares withheld for tax purposes) under this award if the Firm in its sole
discretion determines that:

 

•  you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or

 

•  this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or

 

 

 

T&C 560 - OC PSU Plan P004    Page 2



--------------------------------------------------------------------------------

  

•  this award was based on a material misrepresentation by you, or

 

•  you improperly or with gross negligence failed to identify, raise or assess,
in a timely manner and as reasonably expected, risks and/or concerns with
respect to risks material to the Firm or its business activities, or

 

•  your employment was terminated for Cause (see section captioned “Definitions”
below) or, in the case of a determination after the termination of your
employment, that your employment could have been terminated for Cause.

 

See section captioned “Remedies” for additional information.

 

JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).

Termination of Employment    Except as explicitly set forth below under the
subsections captioned “—Job Elimination”, “—Full Career Eligibility”,
“—Government Office” or “—Disability” or under the section captioned “Death”,
this award (for avoidance of doubt, including any associated Reinvested Dividend
Equivalent Share Units) will be cancelled in full effective on the date your
employment with the Firm terminates for any reason.    Subject to these terms
and conditions (including, but not limited to, sections captioned
“Protection-Based Vesting”, “Number to Vest on Vesting Date”, “Bonus
Recoupment”, “Recapture Provisions”, “Your Obligations” and “Remedies”) you will
be eligible to continue to vest (as you otherwise would vest if you were still
employed by JPMorgan Chase) with respect to your award in accordance with its
terms and conditions following the termination of your employment if one of the
following circumstances applies to you:

•  Job Elimination

  

Job Elimination:

 

In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that

 

•  the Firm terminated your employment because your job was eliminated, and

 

•  after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and

 

•  you satisfied the Release/Certification Requirements set forth below.

•  Full Career Eligibility

  

Full Career Eligibility:

 

In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that

 

•  you voluntarily terminated your employment with the Firm, had completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and

 

•  the sum of your age and Recognized Service (as defined below) on your date of
termination equaled or exceeded 60, and

 

•  you provided at least 180 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and

 

•  continued vesting shall be appropriate, which determination shall be made
prior to your termination and will be based on your performance and conduct
(before and after providing notice), and

 

•  for 36 months from the date of grant of this award, you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and

 

•  you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 180-day period as a condition to
continued vesting or shorten the length of the 180-day period at the Firm’s sole
discretion, but to a date no earlier than the date you would otherwise meet the
age and service requirements.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)

•  Government Office

  

Government Office:

 

In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements”. See also definition of Government
Office in the section captioned “Definitions”.

 

 

 

T&C 560 - OC PSU Plan P004    Page 3



--------------------------------------------------------------------------------

•  Disability

  

Disability:

 

In the event that

 

•  your employment with the Firm terminates because (i) you are unable to return
to work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”), or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and
(y) provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and

 

•  you satisfy the Release/Certification Requirements set forth below.

Release/Certification   

To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:

 

•  you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,

 

•  with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 180 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,

 

•  with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,

 

•  with respect to “Full Career Eligibility”, it is your responsibility to take
the appropriate steps to certify to the Firm prior to the vesting date while the
employment restrictions are outstanding on the authorized form of the Firm that
you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and

 

•  in all cases, otherwise complied with all other terms of the Award Agreement.
(See section captioned “Your Obligations” below.)

Death   

If you die while you are eligible to vest in this award, your designated
beneficiary on file with the Firm’s Stock Administration Department (or your
estate or if no beneficiary has been designated or survives you) may be entitled
to receive a distribution of a number of shares of Common Stock associated with
your award. The Award Payout Percentage in the case of death is based on the
Number to Vest on the Vesting Date calculation described above for each
completed calendar year in the Performance Period and using the Award Payout
Percentage equal to 100 percent for any remaining calendar years in the
Performance Period.

 

In addition your beneficiary or your estate shall receive additional shares of
Common Stock, i.e. Reinvested Dividend Equivalent Share Units, as set forth in
the section captioned, “Reinvested Dividend Equivalent Share Units” but based on
dividend equivalents up to the date of your death.

 

Any shares will be distributed no later than the end of the calendar year
immediately following the calendar year which contains your date of death;
however, our administrative practice is to register such shares in the name of
your beneficiary or estate within 60 days of the Firm’s receipt of any required
documentation.

Your Obligations    In consideration of the grant of this award, you agree to
comply with and be bound by the obligations set forth below next to the
subsections captioned “--Non-Solicitation of Employees and Customers”,
“—Confidential Information”, “—Non-Disparagement”, “—Cooperation”, “—Compliance
with Award Agreement”, and “—Notice Period”.

•  Non-Solicitation of Employees and Customers

   During your employment by the Firm and for the longer of the (i) one year
period following the termination of your employment or, (ii) if your award is
not cancelled as of your termination date, the three year period from Grant
Date, you will not directly or indirectly, whether on your own behalf or on
behalf of any other party, without the prior written consent of the Director of
Human Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.    These restrictions do not apply to authorized actions you take
in the normal course of your employment with the Firm, such as employment
decisions with respect to employees you supervise or business referrals in
accordance with the Firm’s policies.

 

 

 

T&C 560 - OC PSU Plan P004    Page 4



--------------------------------------------------------------------------------

•  Confidential Information

  

You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

 

Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.

•  Non-Disparagement

   You will not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•  Cooperation

   You will cooperate fully with and provide full and accurate information to
the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.

•  Compliance with Award Agreement

   You will provide the Firm with any information reasonably requested to
determine compliance with the Award Agreement, and you authorize the Firm to
disclose the terms of the Award Agreement to any third party who might be
affected thereby, including your prospective employer.

•  Notice Period

  

If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period. During the Notice Period,
you shall continue to devote your full time and loyalty to the Firm by providing
services in a cooperative and professional manner and not perform any services
for any other employer and shall receive your base salary and certain benefits
until your employment terminates. You and the Firm may mutually agree to waive
or modify the length of the Notice Period.

 

Regardless of whether a Notice Period applies to you, you must comply with the
180-day advance notice period described under the subsection captioned “— Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.

Remedies   

•  Cancellation

  

In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting”, “Bonus Recoupment”, “Recapture Provisions”
and “Termination of Employment”, your outstanding PSUs under this award may be
cancelled if the Firm in its sole discretion determines that:

 

•  you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or

 

•  you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, or

 

•  you have violated any of the provisions as set forth above in the section
captioned “Your Obligations”.

  

 

To the extent provided under the subsection captioned “—Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. The Firm is not responsible for any price
fluctuations during any period of suspension and, if applicable, suspended units
will be reinstated consistent with Plan administration procedures. See also
“Administrative Provisions—No Ownership Rights/Other Limitations”.

 

 

 

T&C 560 - OC PSU Plan P004    Page 5



--------------------------------------------------------------------------------

•  Recovery

  

In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date or acceleration
date) of the gross number of shares of Common Stock previously distributed,
including vested shares subject to the Holding Requirements, under this award as
follows:

 

•  Payment may be required with respect to any shares of Common Stock
distributed within the three year period prior to a notice-of-recovery under
this section, if the Firm in its sole discretion determines that:

 

•  you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment;

 

•  you violated any of the provisions as set forth above in the section
captioned “Your Obligations;” or

 

•  you violated the employment restrictions set forth in the subsection “Full
Career Eligibility” following the termination of your employment.

 

•  In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the section captioned “Recapture Provisions”.

 

Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this subsection shall preserve
JPMorgan Chase’s rights to require payment as set forth above in all respects
and the Firm shall be under no obligation to complete its evaluation other than
as the Firm may determine in its sole discretion.

 

For purposes of this subsection, shares distributed under this award include
shares withheld for tax purposes. However, it is the Firm’s intention that you
only be required to pay the amounts under this subsection with respect to shares
that are or may be retained by you following a determination of tax liability
and that you will not be required to pay amounts with respect to shares
representing irrevocable tax withholdings or tax payments previously made
(whether by you or the Firm) that you will not be able to recover, recapture or
reclaim (including as a tax credit, refund or other benefit). Accordingly,
JPMorgan Chase will not require you to pay any amount that the Firm or its
nominee in his or her sole discretion determines is represented by such
withholdings or tax payments.

 

Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a lawful recovery under the terms and conditions of your Award
Agreement and is not to be construed in any manner as a penalty.

 

Nothing in the section in any way limits your obligations under “Bonus
Recoupment”.

•  Right to an Injunction

   You acknowledge that a violation or attempted violation of the obligations
set forth herein will cause immediate and irreparable damage to the Firm, and
therefore agree that the Firm shall be entitled as a matter of right to an
injunction, from any court of competent jurisdiction, restraining any violation
or further violation of such obligations; such right to an injunction, however,
shall be cumulative and in addition to whatever other remedies the Firm may have
under law or equity. Administrative Provisions    Withholding Taxes: As a result
of legal and/or tax obligations the Firm, in its sole discretion, may (i) retain
from each distribution the number of shares of Common Stock required to satisfy
applicable tax obligations or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares and the award. This may
include but is not limited to (i) a market sale of a number of such shares on
your behalf substantially equal to the withholding or other taxes, (ii) to the
extent required by law, withhold from cash compensation, an amount equal to any
withholding obligation with respect to the award and shares that vest under this
award, and (iii) retaining shares that vest under this award until you pay any
taxes associated with the award and vested shares directly to the competent
authorities.    Right to Set Off: Although the Firm expects to settle this award
in share(s) of Common Stock as of the applicable vesting date, as set forth in
your Award Agreement, the Firm may, to the maximum extent permitted by
applicable law (including Section 409A of the Code to the extent it is
applicable to you), retain for itself funds or the Common Stock resulting from
any vesting of this award to satisfy any obligation or debt that you owe to the
Firm. Notwithstanding any account agreement with the Firm to the contrary, the
Firm will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights/Other Limitations”
described below.   

 

No Ownership Rights/Other Limitations: PSUs do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the number of PSUs have been determined,
if any, and have vested. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its sole discretion, to establish on your behalf a brokerage account in
your name with the Firm or book-entry account with our stock plan administrator
and/or

 

 

 

T&C 560 - OC PSU Plan P004    Page 6



--------------------------------------------------------------------------------

  

transfer agent and deliver to that account any vested shares derived from the
award. You also acknowledge that should there be a determination that the
cancellation provisions of this award apply during the period when the vesting
of any outstanding PSUs has been suspended, then you agree that such PSUs may be
cancelled in whole or part. (See Sections captioned “Protection-Based Vesting”,
“Bonus Recoupment”, “Recapture Provisions”, “Termination of Employment” and
“Remedies”, as well as the subsection captioned “—Amendment” permitting
suspension of vesting.)

 

With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledging, assignment, hedging or encumbrance of such shares of Common Stock.
Such restrictions described in the last sentence shall not impact your right to
vote or receive dividends with respect to the Common Stock. By accepting this
award, you acknowledge that during such specified period should there be a
determination that the recovery provisions of this award apply, then you agree
that you may be required to pay the Firm up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares subject to such restrictions (notwithstanding the limitation set forth
in the “Right to Set Off” subsection above). (See sections captioned “Bonus
Recoupment” and “Remedies”.)

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares hereunder are intended to
comply with Section 409A of the Code, and the Award Agreement, including these
terms and conditions, shall be interpreted in a manner consistent with such
intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered during the first calendar month
after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following the vesting date set
forth in your Award Agreement shall be a payment date for purposes of
distributing the vested portion of the award.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
PSUs outstanding under this award for such corporate events.

 

Other Equitable Adjustments: The Committee may make adjustments (up or down) to
the award as it deems to be equitable, to maintain the intended economics of the
award in light of changed circumstances, which may include unusual or
non-recurring events affecting the Firm (or the Performance Companies) or its
financial statements in each case resulting from changes in accounting methods,
practices or policies, changes in capital structure by reason of legal or
regulatory requirements and such other changed circumstances, as the Committee
may deem appropriate.

   Interpretation/Administration: The Committee has sole and complete authority
to interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement;
(ii) determine the reason for termination of employment; (iii) determine
application of the post-employment obligations and cancellation and recovery
provisions; (iv) decide all claims arising with respect to this award; and
(v) delegate such authority as it deems appropriate. Any determination
contemplated hereunder by the Committee, the Firm, the Director of Human
Resources or their respective delegates or nominees shall be binding on all
parties.    Notwithstanding anything herein to the contrary, the determinations
of the Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

 

 

T&C 560 - OC PSU Plan P004    Page 7



--------------------------------------------------------------------------------

  

Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights/Other Limitations”, in
either case, to the extent permitted by Section 409A of the Code if it is
applicable to you. This Award Agreement may not be amended except in writing
signed by the Director of Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.

 

Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase PSUs, the Firm may accelerate the distribution of all or part
of your outstanding award, including Reinvested Dividend Equivalent Share Units,
effective on or before the required divestiture date and waive the Holding
Requirement; provided that no accelerated distribution shall occur if the Firm
determines that such acceleration will violate Section 409A of the Code.
Accelerated distribution under this paragraph does not impact the dates as set
forth in the “Recovery” section above. The time period for recovery shall be
determined by the originally scheduled vesting date or distribution date prior
to any acceleration event.

 

If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements”,
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “Job Elimination” or “Full Career Eligibility”, then
acceleration shall apply, to the extent required, to the full outstanding award.
Subject to the two foregoing sections, the number of shares of Common Stock to
be received on acceleration shall be determined using the methodology set forth
under the section captioned “Death”.

 

To the extent you have vested shares under this award subject to the Holding
Requirement and become subject to divestiture requirement as forth herein, the
Firm may waive the holding period to the extent required.

 

Notwithstanding an accelerated distribution or waiver of the Holding Requirement
pursuant to the foregoing, you will remain subject to the applicable terms of
your Award Agreement as if your award had remained outstanding for the duration
of the original vesting period and shares had been distributed as scheduled as
of the vesting date, including, but not limited to, repayment obligations set
forth in the section captioned “Remedies” and the employment restrictions in the
sections captioned “Protection-Based Vesting” and “Government Office
Requirements” and the subsection “Full Career Eligibility”.

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to (i) determining your compensation,
(ii) payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States and its political
subdivisions, (if not the United States) your work country and its political
subdivisions (including countries to which you travel on Firm business) and your
country of residence or nationality,(iii) registration of shares,
(iv) establishing a brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award, and that the Firm may
provide such data to third party vendors with whom it has contracted to provide
such services and/or other bodies, including regulators, supervisory bodies, law
enforcement and other government agencies. You are acknowledging and agreeing
that your personal data will be transferred to and processed in countries and
locations that do not have the same data privacy laws and statutory protection
for personal data as your work country, country of residence, or country of
nationality. If your personal data is subject to data privacy laws or statutory
protection for personal data and they so provide for termination of the
foregoing authorization, you may terminate the authorization at any time except
with respect to tax and regulatory reporting and subject always to the Firm’s
legal and regulatory obligations. In the event you terminate this authorization,
your award will be cancelled.

   Governing Law: This award shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of law
principles.    Choice of Forum: By accepting this award under the Plan, you
agree (and have agreed) that to the extent not otherwise subject to arbitration
under an arbitration agreement between you and the Firm, any dispute arising
directly or indirectly in connection with this award or the Plan shall be
submitted to arbitration in accordance with the rules of the American
Arbitration Association if so elected by the Firm in its sole discretion. In the
event such a dispute is not subject to arbitration for any reason, you agree to
accept the exclusive jurisdiction and venue of the United States District Court
for the Southern District of New York with respect to any judicial proceeding in
connection with this award or the Plan. You waive, to the fullest extent
permitted by law, any objection to personal jurisdiction or to the laying of
venue of such dispute and further agree not to commence any action arising out
of or relating to this award or the Plan in any other forum.

 

 

 

T&C 560 - OC PSU Plan P004    Page 8



--------------------------------------------------------------------------------

  

Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.

 

Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.

 

Non-transferability: Neither this award or any other outstanding awards of
restricted stock units or of performance based share units, nor your interests
or rights in any such awards, shall be assigned, pledged, transferred, hedged
hypothecated or subject to any lien. An award may be transferred following your
death by will, the laws of descent or by a beneficiary designation on file with
the Firm.

Definitions   

“Annual PSUs” means the number of PSUs determined by multiplying the Target
Award Number (after giving effect to any cancellation thereof, in whole or in
part) by the Award Payout Percentage corresponding to the Firm’s Performance
Ranking for each applicable performance year (both percentage and ranking, as
set forth in the footnote to the Performance Table); provided that if the Firm
Reported ROTCE for any completed calendar year in the Performance Period either
equals or exceeds [      ]% or is less than [     ]%, [                  ] or [
                 ] percent, respectively as the case may be, shall be
substituted for that year’s Award Payout Percentage in calculating the number of
Annual PSUs for that year. For avoidance of doubt, any cancellation of this
award (in whole or in part) during the Performance Period will reduce the Target
Award Number.

 

“Average Tangible Common Equity” means annual average common stockholders’
equity less annual average goodwill and annual average identifiable intangible
assets. Annual averages of the components of Average Tangible Common Equity will
be calculated using quarterly balances as reported in publically available
financial disclosures. In the event that quarterly balances are not available,
annual year end balances will be used. This calculation is used solely for
purposes of the Performance Ranking.

 

“Calculation Agent” means a third party entity not owned or controlled by the
Firm, such as an accounting or consulting firm, retained from time to time by
the Director of Human Resources or his/her delegate.

 

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Chase Code of Conduct or other Firm policies or misconduct related
to your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:

 

•  commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,

  

•  insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•  financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•  issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,

 

•  advising on, or investing in, private equity or real estate, or

 

•  any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.

   “Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years [     ,         and         ] of not less than [    
]%. Cumulative return on tangible common equity means (i) the sum of the Firm’s
reported net income for all three calendar years, divided by (ii) reported
year-end tangible equity averaged over the three years.

 

 

 

T&C 560 - OC PSU Plan P004    Page 9



--------------------------------------------------------------------------------

 

“Firm Reported ROTCE” means the Firm’s percentage return on tangible common
equity for each year in the Performance Period (as calculated for use in its
publicly available year-end financial disclosures without taking into account
any rounding conventions used for financial reporting purposes).

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank). All Corporate Functions (including
the functions of the Chief Investment Office) are considered a single Line of
Business.

 

“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following Lines of Business based on the Firm’s management
reporting system:

 

Asset & Wealth Management

   Annual negative pre-tax pre-provision income1  

Card, Merchant Services and Auto

   Annual negative pre-tax pre-loan loss reserve income2  

Commercial Banking

   Annual negative pre-tax, pre-loan loss reserve income2  

Corporate Investment Bank

  

Annual negative pre-tax pre-provision income1 for CIB overall and/or annual
negative allocated product revenues (excluding CVA and DVA) for:

 

•  Macro Products:

 

•  Currency and Emerging Markets

 

•  Rates

 

•  Commodities

 

•  Spread Products

 

•  Credit

 

•  SPG

 

•  Public Finance

 

•  Equities & Prime Services

 

•  Custody and Fund Services

 

•  Global Banking

 

Consumer Banking, CWM and Business Banking

   Annual negative pre-tax pre-loan loss reserve income2  

Corporate Functions (including Chief Investment Office)

   Annual negative pre-tax pre-provision income1 at the Firm level  

Home Lending

   Annual negative pre-tax pre-loan loss reserve income2  

1   Pre-tax pre-provision income means Revenue less Expenses

2   Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)

  “Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for purposes identical
to those applicable to Section 501(c)(3) organization.   “Performance Companies”
mean the following institutions which have business activities that overlap with
a significant portion of the Firm’s revenue mix: [
                                         ].   If, during the Performance Period,
one or more Performance Companies shall merge, engage in a spin-off or otherwise
experience a material change in its revenue mix or business activities or its
existence or its primary businesses shall terminate or cease due to
receivership, bankruptcy, sale, or otherwise, then the Committee may eliminate
such institution from the list of Performance Companies or make such other
equitable adjustments, such as adding an acquirer or a new company to the list
of Performance Companies, as it deems appropriate, with any such changes having
effect for purposes of all calculations hereunder on a prospective basis from
the date the applicable change is made.

 

 

 

T&C 560 - OC PSU Plan P004    Page 10



--------------------------------------------------------------------------------

 

“Performance Period” means calendar years [20        , 20         and 20        
].

 

“Performance Table” means the table used in the calculation of Annual PSUs for
each year in the Performance Period as set forth below:

 

   

Firm Reported ROTCE

(annual performance)

  

Award Payout

Percentage

       

Performance Ranking1

(annual performance)

  

Award Payout

Percentage1

  ³[          ]%    [          ]%       [                      ]    [         
]%   [          ]% to <[          ]%    Pay by relative
ROTCE scale       [                      ]    [          ]% to [         ]%   <[
         ]%    [          ]%       [                      ]   
[          ]% to [         ]%            [                      ]   
[          ]% to [         ]%

 

  

1.  The following sets forth the precise Award Payout Percentage corresponding
to the Firm’s performance ranking (when compared to Performance Companies): [
#         =         %; #        =         %; #         =         %; #         =
        %; #         =         %; #         =         %; #         =         %;
#         =         %; #         =         %; #        =         %; #         =
        %; #         =          %; etc.]

 

If, after the calculation of the Performance Ranking, there is a tie, the tie
shall be disregarded for purposes of determining the Award Payout Percentage.
For example, in the case of a tie for the [         ] ranking between the Firm
and a Performance Company, the Firm shall be treated as having satisfied that
ranking. In the case of that same tie among Performance Companies, the [
        ] and [        ] rankings will be deemed to have been satisfied.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

 

“Performance Ranking” means the ranking of the ROTCE of the Firm as compared to
the ranking of the ROTCE of the Performance Companies as specified in the
footnote to the Performance Table for each year in the Performance Period.

 

“ROTCE” means for the Firm and each of the Performance Companies a percentage
derived by, for each year in the Performance Period, dividing (i) annual
earnings from continuing operations less dividends on preferred stock as set
forth in published financial disclosures by (ii) the Average Tangible Common
Equity for the year. If, prior to the end of the vesting period, the Firm or any
Performance Company restates its published financial statements for any year in
the Performance Period, ROTCE for that year shall be recalculated for the Firm
or Performance Company with the Performance Ranking adjusted, if necessary. This
calculation is used solely for purposes of the Performance Ranking.

 

“Target Award Number” means the number of PSUs designated as such in the Award
Agreement.

 

“Award Payout Percentage” means the applicable percentage specified in the
footnote to the Performance Table for each year in the Performance Period.

 

 

 

T&C 560 - OC PSU Plan P004    Page 11



--------------------------------------------------------------------------------

Government Office Requirements

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.

Full Career Eligibility:

“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “—Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.

Eligibility:

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s sole discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions”.)

Portion of Your Award Subject to Continued Vesting:

Subject to the conditions below, the percentage of this award that will continue
to vest in accordance with this award’s original schedule will be based on your
years of continuous service completed with the Firm immediately preceding your
termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,

 

  •  

75% if you have at least 4 but less than 5 years of continuous service, or

 

  •  

100% if you have 5 or more years of continuous service.

The portion of this award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled as of the date your employment terminates.

Conditions for Continued Vesting of Award:

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to be eligible to receive the CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be eligible to receive the CV Award if it has a vesting date
during your period of Government Service; or

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

For avoidance of doubt, the performance criteria and protection based vesting
set forth in these terms and conditions continue to apply to a CV Award.    

Satisfaction of Conditions:

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned “—Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.

Failure to Satisfy Conditions:

If you do not satisfy the above “Conditions for Continued Vesting of Awards”,
any outstanding PSUs under the CV Award will be cancelled. You also will be
required to repay the Fair Market Value of the number of shares (before tax and
other withholdings) of Common Stock distributed to you that would have been
outstanding as PSUs on the date you failed to satisfy the “Conditions for
Continued Vesting of Award” but for their accelerated distribution (as described
in subsection captioned, “Accelerated Distribution for Ethics or Conflict
Reasons Resulting From Employment by a Government Entity”). Fair Market Value
for this purpose will be determined as the date that the shares were
distributed.

 

 

 

T&C 560 - OC PSU Plan P004    Page 12